Ta~A7a-rORNEY               GENERAL
                      0~T~s-w
                     AUSTIN XI.TEXAR

                          September 5, 1957

 Honorable Henry Wade
 Criminal District Attorney
'Dallas County
 Dallas, Texas
                                Opinion No. WW-254
                                Re:    Location of Juvenile Court
                                       in and for Dallas County,
                                       Texas, created by House
                                       Bill No. 940, Acts 55th
                                       Legislature, Regular Ses-
                                       sion, Chapter 511, at
Dear Mr. Wade:                         page 1490.
          Your request for an opinion, dated August 13, 1957,
submits the following question for our consideration:
          "Whether the Commissioners Court must provide
     a court room and quarters for the newly created
     Juvenile Court in the Dallas County Court House,
     or whether it may provide the only court room for
     that court in the Juvenile Home on Harry Hines
     Boulevard".
          Your letter states that the proposed location on
Harry Hines Boulevard is within the present corporate limits
of the City of Dallas, but outside the limits of the "town of
Dallas" at the time the latter was designated as the county
seat of Dallas County. You further advise that the Juvenile
Court of Dallas County, heretofore created pursuant to Article
2338-1 of Vernon's Civil Statutes, sits at the proposed site
on Harry Hines Boulevard. The right of this court to be so
located was upheld by the Supreme Court of Texas in the case
of cox V. wood, 152 Tex. 283, 256 S.W.2d 841.
          Section 18 of Article 2338-1 provides for the loca-
tion of Juvenile Courts created thereunder in the following
language:
          "Sessions of the court shall be held as the
     Judge shall from time to time determine. Suitable
     quarters shall be provided by the Commissioners
     Court of each county for the hearing of cases and
Honorable Henry Wade, Page 2 (WW-254)


    for the use of the judge, the probation officer
    and other employees of the court."
          In Cox v. Wood, supra, the Supreme Court upheld the
right of the Dallas County Juvenile Court to be located and
hold court sessions at the site on Harry Hines Boulevard here
in question. It was urged before the Court that under Sec-
tion 7 of Article V of the Constitution of Texas, the district
courts were confined, In the holding of court to the places
now provided in the court house in the City of Dallas as the
county seat of Dallas County, as said city existed at the
time It was designated as the county seat of Dallas County.
That provision of the Constitution specifies that the District
Court "shall conduct its proceedings at the county seat of
the county in which the case is pending, except as otherwise
provided by law."
          It was further urged that the Legislature had made
no exception with reference to the place that sessions of the
court could be held, In reply to this argument grounded upon
the foregoing constitutional provision, the Supreme Court
held that the Juvenile Court was not a "District Court" within
the meaning of this constitutional provision "but is a special
court created Q statute". The Court then said:
          0 . . . What difference can it make that the
     site of the Juvenile Home and its courtroom is not
     within the bounds of the 'town of Dallas' of a
     century ago when it admittedly is within the
     present limits of the City of Dallas?"
          The Court further said:
          ,I. . . It is undoubtedly the public policy
     of this state to protect the dependent or delin-
     quent child, at the most critical time of his
     life, from the impressions he would inevitably
     get 'from the old method of handling minors'.
     Most certainly that policy would not be served
     by the application of an inflexible rule that
     the Juvenile Court of Dallas County, because it
     is presided over by a district judge, can function
     only in the courthouse or within the limits of the
     Town of Dallas as set in 1846. o a . We see no
     need to write further."
          Our primary concern is the applicability of the
Court's holding in the -Cox case to the new Juvenile Court of
Dallas County created by House Bill 940. With reference to
Honorable Henry Wade, Page 3 (~~-254)


where the new court shall hold its session, Section 11 of
House Bill 940 provides:
          "The said Juvenile Court and Court of Domestic
     Relations shall be courts of record, shall sit and
     hold court at the county seat of Dallas County,
     . * .    (Emphasis added)
          The answer to the question submitted hinges upon
the construction of the underscored portion of the above
section,
          Since the court is of statutory origin, the right
of the Legislature to prescribe the site where the court shall
hold its sessions is unquestioned.
          The term 'county seat" was defined by the Supreme
Court of Texas in the case of Turner, et al v. Tucker, et al,
113 Tex. 434, 258 S.W. 149, as follows:
          "In the light of our Constitutions and sta-
     tutes, it seems to us not to admit of any reasonable
     doubt that the words 'county seat', as used in
     section 2 of article 9, of the Constitution, mean
     the place where the courthouse is situated, where
     the county offices are kept, and where the district
     and county courts for the county are held. . . .
          "We give the words 'county seat' their ordinary
     signification. The Century Dictionary defines the
     'county seat' to be:
          "'The seat of government of a county, the town
     in which the county and other courts are held, and
     where the county officers perform their functions'."
          At the time House Bill No. 940 was enacted, the site
on Harry Hines Boulevard was a place where county offices were
kept and also a place where the existing Juvenile Court of
Dallas County held its sessions. It must be presumed that the
Legislature was aware of these facts when House Bill 940 was
enacted, since it may be presumed that the Legislature "knew",
"had in mind", or "was familiar with" the "law of the land",
also prior decisions of the courts - at least those of last
resort - pertaining to the subject matter. It may also be
presumed that the Legislature knew facts of common notoriety
in the State, as well as any circumstances or conditions
affecting or relating to the particular enactment. 39 Tex.
Jur. 248 and the cases there cited.
                                                           ._*   .   .




Honorable Henry Wade, Page 4 (WW-254)


          The designation of the town of Dallas as the county
seat of Dallas County was first made by a special Act of the
Legislature, passed April 18, 1846.  This Act is set forth in
Volume II of Sayles' Early Laws of Texas at page 36, and is
shown as Article 1633, reading as follows:
          II . . until otherwise provided by law, the
     town of-Dallas shall be the seat of justice for
     Dallas county, and all the courts for said county
     shall be held thereat."
          As stated by your letter, the town of Dallas at the
time of its designa.bionas the county seat of Dallas County
was unincorporated and had no fixed boundaries, or if It can
be said that there were fixed boundaries, such boundaries
cannot now be determined with any degree-of accuracy. In
Rails v. Parrish, 105 Tex. 253, 147 S.W. 564, the Supreme
Court held that:
          !f
            . . . Where a town is duly incorporated, it
     is embraced within definite metes and bounds and
     without respect to an aggregation of inhabited
     houses, but, where it is an unincorporated town,
     its area is defined to be and to embrace the
     aggregation of inhabitants and the collection of
     occupied dwellings and other buildings constituting
     such town. . . .
          II      it is proper to say that the situs of
     an unincorporated town will not be controlled by
     the platted area of such town without reference to
     the collection of inhabited houses, which together
     with the area appurtenant to same in the ordinary
     signification of f;hemeaning of the word constitute
     the town. . . .
          If the term "county seat" as used in House Bill 940
is to be construed as embracing only that area included within
the limits of the town of Dallas at the time the latter was
designated as the county seat, the metes and bounds of the
included area, in view of the foregoing rule, would doubtless
be a matter of considerable conjecture.
          In seeking to resolve the question submitted we have
carefully considered a number of cases from other jurisdictions
which hold in substance that when a city or town is selected
as the county seat, the boundaries of such Citg OP town, as
they then exist, become the boundaries of the county seat, and
subsequent inclusion of more territory, does not remove the
Honorable Henry Wade, Page 5 (WW-254),


county seat. Notable among such cases are: Marengo County v.
Matkin, 32 So. 669 (Ala. Supp., 1902); Way v. Fox, 80 N.W.
mowa      Supp., 1899); State ex rel Kellog, Attorney General,
v. Board of County Commissioners of Atchison County, 24 P.
87 Kan.
          A relaxation of the rigid rule announced in the
foregoing cases is evident in the more recent cases of Jordan
                                        , 221 P.2d 977 (Calir.
                                         amath County Court,
126 P. 6 (Ore. Supp., 1912x   Each of the foregoing cases
sustained the right of the county to'erect a courthouse on a
site outside the original limits of t&e town or city designated
as the county seat. In holding that the courthouse, as so
located, was "at" the county seat of Visalia, the Court in the
Jordan case said:
          "The primary idea in the word 'at' is 'near-
     ness' or 'proximity', and it is commonly used as
     the equivalent of 'near' or 'about'. . . .'
          The question with which we are here concerned does
not involve the removal of the county seat of Dallas County.
The only question involved is the right of a special court
created by statute to sit at a place outside the limits of the
town of Dallas as that city existed 107 years ago. Our opinion
is necessarily confined to the meaning of the phrase "at the
county seat of Dallas County" as used in House Bill 940. The
question, as we view it, is one of legislative intent. The
meaning ascribed to the phrase by the courts when used in other
contexts or other statutory or constitutional provisions is an
aid to be considered, but same cannot be given conclusive effect.
          A cardinal rule of statutory construction is that an
act should be given a fair, rational, reasonable, and sensible
construction, considering its language and subject matter and
with a view to accomplishing the legislative intent and pur-
pose. 39 Tex. Jur. 172 and the cases there cited.
          On the question of reasonable construction, the
Supreme Court in the Cox case, su ra, saw no "good reason to
apply to it (the Juveze   CourtP-the ancient rule that in
general-run-of-the-mill litigation the district courts of
Dallas County must function in the courthouse of Dallas County
or within that limited portion of the city which was in
existence when the 'town of Dallas' was designated as the
county seat 107 years ago." In view of all the circumstances,
we think that if the Legislature had intended to preclude the
new Juvenile Court from sitting at the location where the
Honorable Henry Wade, Page 6 (~~-254)


existing court was then sitting, the language used in
expressing such intent would have left no room for doubt or
question. This seems particularly true in view of the fact
that the location of the existing court had been the subject
of both controversy and litigation.
          You are accordingly advised that it is our opinion
that the Juvenile Court created forDallas County by House
Bill 940, may legally sit and hold court at the Juvenile Home
on Harry Hines Boulevard, the latter being located within the
present corporate limits of the City of Dallas. This conclu-
sion apparently coincides with your own since your letter
states that a contrary result would be based upon "a harsh and
technical construction" of the language used in Section 11 of
House Bill 940.
          In accordance with your usual practice, you have
submitted an exhaustive brief in connection with your request,
which was prepared by Mr. Broyles. Your outstanding coopera-
tion in this respect is of immense assistance to this office
and we thank you most sincerely.
                             SUMMARY
          The Juvenile Court created for Dallas County
          by House Bill 940, Acts of the 55th Legisla-
          ture, Regular Session, Chapter 511, page
          1490, may legally sit and hold court at the
          Juvenile Home on Harry Hines Boulevard, said
          site being within the present corporate
          limits of the City of Dallas.
                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas


                                JAY Leonard
                                       r    Passmore
LP:jl
APPROVED:                           Assistant
OPINION COMMITTEE:
George P. Blackburn, Chairman
James H. Rogers
Arthur Sandlin
Wallace Finfrock
REVIEWED FOR THE ATTORNEY GENERAL
BY:
     James N. Ludlum